United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF JUSTICE, EXECUTIVE
OFFICE OF IMMIGRATION REFORM,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1573
Issued: October 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 26, 2007 merit decision. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office used the proper rate of pay for appellant’s compensation
for the period May 28 to November 30, 2006.
FACTUAL HISTORY
On August 21, 2002 appellant, a 59-year-old legal assistant, injured her right knee, right hip
and lower back when she slipped and fell to the floor. She filed a claim for benefits, which the
Office accepted for lumbar sprain/strain, sprain/strain of the sacroiliac ligament and contusions of
the back, right hip and right knee.

On May 7, 2003 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her right leg.
On June 6, 2003 the Office granted appellant a schedule award for a 17 percent
permanent impairment to her right leg for the period April 24, 2003 to March 31, 2004, for a
total of 48.96 weeks of compensation. On November 1, 2005 it granted appellant an additional
20 percent schedule award, which amounted to a total 37 percent permanent impairment of the
right leg. The award covered the period August 18, 2005 to September 26, 2006, for a total of
57.6 weeks of compensation. Appellant returned to full duty on August 1, 2005.
On February 25, 2006 appellant filed a Form CA-2a claim for a recurrence of her workrelated disability, effective February 13, 2006. On April 6, 2006 the Office accepted appellant’s
claim and awarded her compensation for a recurrence of disability effective February 19, 2006.
To avoid simultaneous payments, it interrupted her schedule award, beginning February 19,
2006, to permit payment of wage-loss compensation. At that time 182 of the 403.20 days of
compensation had been paid, leaving 221.2 days of compensation to be paid. The Office
informed appellant that she would be paid compensation based on her salary of $46,159.00, or
compensation at the rate of $887.67 per week for temporary total disability beginning
February 19, 2006.
On December 1, 2006 appellant returned to work on as a modified legal assistant with the
Executive Office for Immigration Review, at a weekly salary of $887.67.
By decision dated February 1, 2007, the Office reduced appellant’s compensation to zero
pursuant to sections 8106 and 8115 based on her actual wages as a modified legal assistant.
On February 13, 2007 appellant filed a Form CA-2a claim for recurrence of disability.
She stated on the form that her accepted, work-related condition was “fine”; however, she
advised that she was filing the claim to change her retroactive pay/salary, increase as of
May 28, 2006. Appellant stated that she did not file this claim earlier because of “an error.”
By letter dated February 15, 2007, appellant contended that her compensation was based
on an incorrect rate of pay. She requested a “corrected” retroactive increase in her compensation
payments from May 28 to November 30, 2006 based on a retroactive salary increase she received
effective May 28, 2006.
By decision dated February 26, 2007, the Office found that it had properly based her rate
of pay on the date her most recent recurrence of disability began, February 13, 2007, based on
section 8101(4).1

1

By letter dated March 7, 2007, the Office informed appellant that because she had recently returned to work and
was therefore no longer receiving wage-loss compensation, it was reinstating her schedule award payments as of
December 7, 2006 to July 16, 2007, for the remaining period of 221.2 days of her schedule award.

2

LEGAL PRECEDENT
Section 8101(4) of the Federal Employees’ Compensation Act2 provides:
“‘Monthly pay’ means the monthly pay at the time of injury, or the monthly pay
at the time disability begins, or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than six months after the injured
employee.’”
ANALYSIS
The Board finds that the Office used the proper rate of pay for appellant’s compensation
for the period May 28 to November 30, 2006.
In the present case, appellant was injured on August 21, 2002. The Office accepted her
claim and authorized payment for temporary total disability compensation as of
November 1, 2002. Appellant returned to full-time work on August 1, 2005. The Office
accepted that appellant sustained a recurrence of disability due to her August 21, 2002 right knee
injury as of February 13, 2006 and based her weekly compensation for temporary total disability
on the weekly rate in effect as of February 13, 2006, $887.67. Appellant subsequently received a
retroactive pay increase as of May 28, 2006 and claimed that she was entitled to retroactive
payments based on this increase. The Office, however, rejected this argument in its February 26,
2007 decision. It properly determined that her rate of pay under section 8101(4) of the Act was
based on the rate of pay on February 13, 2006, the date of her recurrence of disability, which
began more than six months after she returned to full-time work. The Office noted that the Act
makes no provision for increasing the amount of compensation due to an increase in salary after
the compensation rate has already been established. As it properly relied on the provisions of
section 8101(4), the Board affirms the February 26, 2007 Office decision.
CONCLUSION
The Board finds that the Office of Workers’ Compensation Programs used the proper rate
of pay for appellant’s compensation for the period May 28 to November 30, 2006.

2

5 U.S.C. § 8101(4).

3

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

